      Case 1:20-cv-04651-SDG Document 6-15 Filed 11/17/20 Page 1 of 6




Declaration of Christos A. Makridis

Pursuant to 28 U.S.C Section 1746, I, Christos A. Makridis, make the
following declaration.

1. I am over the age of 21 years, and I am under no legal disability,
  which would prevent me from giving this declaration.
2. I hold dual Doctorates and dual Masters in Economics and
  Management Science & Engineering from Stanford University and a
  BS in Economics from Arizona State University. I hold roles in the
  public sector, private sector, and higher education.
3. I reside at 875 10th Street NW, Washington, DC, 20001.
4. Georgia uses Dominion Voting Systems (DVS), which has a history of
  technical glitches that have not been fixed. DVS was rejected three
  times in Texas because of its inherent defects. It has caused multiple
  anomalies and delays. In Gwinnett County alone, these software
  glitches have affected roughly 80,000 absentee mail-in ballots.
     Although election officials have said that these glitches have been
  corrected and are not reflected in the final tallies, it is hard to take
  these statements on faith without any evidence, particularly given
  DVS’ bad track record. Moreover, it is also possible that there are
  many other instances of “glitches” that were not caught.
5. These glitches are on top of those that occurred in Morgan and
  Spalding counties. Marcia Ridley, elections supervisor at Spalding
  County Board of Elections, said that the company “uploaded
  something last night, which is not normal, and it caused a glitch,”
  preventing poll workers from “using the pollbooks to program the


                               Ex. O to TRO Motion:
                               Makridis Declaration
      Case 1:20-cv-04651-SDG Document 6-15 Filed 11/17/20 Page 2 of 6




  smart cards that voters insert into voting machines” and causing
  delays for voters.
6. Roughly 1.5 million Georgia voters requested absentee ballots, which
  is far above the 200,000 absentee ballots from 2016, and is 30% of
  their estimated 5 million voter turnout. As of November 6th at 6pm,
  Georgia election officials said that more than 14,200 provisional
  ballots needed to be counted. Jeff Greenburg, a former Mercer
  County elections director, remarked that over his 13 years in the
  role, he had only processed 200 provisional ballots in total and it
  would take his county 2.5 days to process 650 provision ballots. That
  implies nearly 55 days to approve, which suggests that the current
  pace they are approving provisional ballots is implausibly fast if they
  intend to call the election soon.
     It is also curious that the correlation between the number of mail-
  in votes for Biden net of Trump and the 2016 share of votes for
  Clinton is stronger than the total votes for Biden net of Trump. This
  evidence is consistent with the view that manipulation is easier with
  mail-in votes and more likely to occur where there is less Republican
  competitive oversight (e.g., poll watchers turned away).
7. The counties with the greatest reported software glitches and delays
  are also the counties with the biggest swings in votes for Biden. The
  list of numbers below tabulates the percent change in Democrat
  votes from one election to the other for some of the most Democrat
  counties in the state. Importantly, the increase between 2020 and
  2016 is systematically larger than the 2008 to 2012 or 2012 to 2016
  increases: for example, the median (mean) increase from 2016 to


                               Ex. O to TRO Motion:
                               Makridis Declaration
      Case 1:20-cv-04651-SDG Document 6-15 Filed 11/17/20 Page 3 of 6




  2020 for these counties was 27% (30.6%), whereas they were only
  11.5% (9.8%) and -4% (-2.8%).

These are anomalies that evidence a high likelihood of fraudulent
alterations within the software or the system.

Increase in Democrat Votes from Election-to-Election, in %

County 2008-2012 / 2012-2016 / 2016-2020

Fulton -6% 16% 28%

DeKalb -6% 6% 22%

Gwinnett 3% 25% 45%

Cobb -6% 20% 38%

Chatham -4% 3% 26%

Henry 8% 14% 46%

Muscogee -4% -6% 24%

Bibb -1% -5% 18%

Douglas 2% 9% 37%

Clarke -14% 16% 22%

Mean -2.8% 9.8% 30.6%

Median -4% 11.5% 27%

     These changes alone are highly suspect. The 2016 to 2020 increase
     in Democratic votes is at least over double in these counties.



                               Ex. O to TRO Motion:
                               Makridis Declaration
      Case 1:20-cv-04651-SDG Document 6-15 Filed 11/17/20 Page 4 of 6




     Moreover, all it takes is one or two counties, like Fulton, to become
     a hotspot for fraud for it to sway the overall election outcome,
     particularly via Atlanta.

     Moreover, as a control group, consider the fact that counties that
     are on the Northeastern border of Alabama have a much lower
     increase in Democrat votes for Biden. These counties are
     comparable given their proximity, making the especially large
     surge in Georgia more suspect.

  There are also many precincts within these counties that have highly
  suspect numbers. For example, 97% of the votes are for Biden in
  SC16A (Fulton County) and 97% in Snapfinger Road (DeKalb). Many
  more examples abound. The distribution is also highly skewed
  towards Biden: whereas 10% of the precincts have an over 95% Biden
  vote, none of the precincts have an over 90% Trump vote. Given the
  historical distribution of votes from 2016, this fact pattern is suspect.

8. One diagnostic for detecting fraud involves Benford’s law. In the case
  of election fraud, that means looking at the distribution of digits
  across votes within a specified geography. Using precinct level data
  for Georgia, my research identified 1,017 suspicious precincts out of
  2,656 when we look at advance ballots. Even more precincts (1,530)
  were flagged as suspicious for election day votes. While Benford’s law
  is not a silver-bullet for identifying fraud on its own, it suggests
  suspicious activity that warrants additional attention.
9. Yet another way of detecting statistical anomalies involves looking at
  the distribution of the change in 2020 to 2016 vote shares of Trump


                                 Ex. O to TRO Motion:
                                 Makridis Declaration
                                                                                                                                                                                                                                                                                                                                                                                          10
                                                                                                                                                                                                                                                                                                                                                                                               15
                                                                                                                                                                                                                                                                                                                                                                                                    20
                                                                                                                                                                                                                                                                                                                                                                                                         25
                                                                                                                                                                                                                                                                                                                                                                                                                                                           10
                                                                                                                                                                                                                                                                                                                                                                                                                                                           20
                                                                                                                                                                                                                                                                                                                                                                                                                                                           30
                                                                                                                                                                                                                                                                                                                                                                                                                                                           40
                                                                                                                                                                                                                                                                                                                                                                                                                                                           50
                                                                                                                                                                                                                                                                                                                                                                                                                                                           60
                                                                                                                                                                                                                                                                                                                                                                                                                                                           70
                                                                                                                                                                                                                                                                                                                                                                                                                                                           80




                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                                                                                                                                                                                                                            0




                                                                                                                                                                                                                                                                                                   10.
                                                                                                                                                                                                                                                                                                                                                                      [-948, -…                                                               [-1029, -…
                                                                                                                                                                                                                                                                                                                                                                   (-896.88, -…                                                             (-985.54, -…
                                                                                                                                                                                                                                                                                                                                                                   (-845.76, -…                                                             (-942.08, -…
                                                                                                                                                                                                                                                                                                                                                                   (-794.64, -…                                                             (-898.62, -…
                                                                                                                                                                                                                                                                                                                                                                   (-743.52, -…                                                             (-855.16, -…
                                                                                                                                                                                                                                                                                                                                                                    (-692.4, -…                                                              (-811.7, -…
                                                                                                                                                                                                                                                                                                                                                                   (-641.28, -…                                                             (-768.24, -…
                                                                                                                                                                                                                                                                                                                                                                   (-590.16, -…                                                             (-724.78, -…
                                                                                                                                                                                                                                                                                                                                                                   (-539.04, -…                                                             (-681.32, -…
                                                                                                                                                                                                                                                                                                                                                                   (-487.92, -…                                                             (-637.86, -…
                                                                                                                                                                                                                                                                                                                                                                    (-436.8, -…                                                              (-594.4, -…
                                                                                                                                                                                                                                                                                                                                                                   (-385.68, -…                                                             (-550.94, -…
                                                                                                                                                                                                                                                                                                                                                                   (-334.56, -…                                                             (-507.48, -…
                                                                                                                                                                                                                                                                                                                                                                   (-283.44, -…                                                             (-464.02, -…
                                                                                                                                                                                                                                                                                                                                                                   (-232.32, -…                                                             (-420.56, -…
                                                                                                                                                                                                                                                                                                                                                                    (-181.2, -…                                                              (-377.1, -…
                                                                                                                                                                                                                                                                                                                                                                   (-130.08, -…                                                             (-333.64, -…
                                                                                                                                                                                                                                                                                                                                                                    (-78.96, -…                                                             (-290.18, -…
                                                                                                                                                                                                                                                                                                                                                                    (-27.84, -…                                                             (-246.72, -…
                                                                                                                                                                                                                                                                                                                                                                      (23.28,…                                                              (-203.26, -…
                                                                                                                                                                                                                                                                                                                                                                  (74.4, 99.96]                                                              (-159.8, -…
                                                                                                                                                                                                                                                                                                                                                                     (125.52,…                                                              (-116.34, -…
                                                                                                                                                                                                                                                                                                                                                                     (176.64,…                                                               (-72.88, -…
                                                                                                                                                                                                                                                                                                                                                                     (227.76,…                                                               (-29.42, -…
                                                                                                                                                                                                                                                                                                                                                                     (278.88,…                                                                 (14.04,…
                                                                                                                                                                                                                                                                                                                                                                 (330, 355.56]                                                             (57.5, 79.23]
                                                                                                                                                                                                                                                                                                                                                                     (381.12,…                                                                (100.96,…
                                                                                                                                                                                                                                                                                                                                                                     (432.24,…                                                                (144.42,…




Makridis Declaration
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             those concerns (e.g., Pennsylvania too).




Ex. O to TRO Motion:
                                                                                                                                                                                                                                                                                                                                                                     (483.36,…                                                                (187.88,…
                                                                                                                                                                                                                                                                                                                                                                     (534.48,…                                                                (231.34,…
                                                                                                                                                                                                                                                                                                                                                                      (585.6,…                                                                 (274.8,…
                                                                                                                                                                                                                                                                                                                                                                     (636.72,…                                                                (318.26,…
                                                                                                                                                                                                                                                                                                                                                                     (687.84,…                                                                (361.72,…




                                                                                                                                                                                                                                                                                                                                                                                                              Biden 2020-2016 Difference
                                                                                                                                                                                                                                                                                                                                                                     (738.96,…                                                                (405.18,…
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Trump 2020-2016 Difference




                                                                                                                                                                                                                                                                                                                                                                     (790.08,…                                                                (448.64,…
                                                                                                                                                                                                                                                                                                                                                                      (841.2,…                                                                 (492.1,…
                                                                                                                                                                                                                                                                                                                                                                     (892.32,…                                                                (535.56,…
                                                                                                                                                                                                                                                                                                                                                                 (943.44, 969]                                                                (579.02,…
                                                                                                                                                                                                                                                                                                                                                                     (994.56,…                                                                (622.48,…
                                                                                                                                                                                                                                                                                                                                                                    (1045.68,…                                                                (665.94,…
                                                                                                                                                                                                                                                                                                                                                                     (1096.8,…                                                                 (709.4,…
                                                                                                                                                                                                                                                                                                                                                                    (1147.92,…                                                                (752.86,…
                                                                                                                                                                                                                                                                                                                                                                    (1199.04,…                                                                (796.32,…
                                                                                                                                                                                                                                                                                                                                                                    (1250.16,…                                                                (839.78,…




                       coming in increasingly more slowly, but they were larger for
                                                                                                                                                                                                                                                                                                                                                                    (1301.28,…                                                                (883.24,…
                                                                                                                                                                                                                                                                                                                                                                     (1352.4,…                                                                 (926.7,…




                                                                                      on the live Edison Research data reveals that new ballots were
                                                                                                                                                                                                                                                                                                   There were many puzzling incidents across states, including
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case 1:20-cv-04651-SDG Document 6-15 Filed 11/17/20 Page 5 of 6




                                                                                                                                                                                                                                                                                                                                                                    (1403.52,…                                                                (970.16,…
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                right. This is not present in other states that do not have similar




                                                                                                                                                                                                                                                                                                                                                                    (1454.64,…                                                               (1013.62,…
                                                                                                                                                                                                                                                                                                                                                                    (1505.76,…                                                               (1057.08,…




                                                                                                                                                       of the morning of November 4th. In particular, preliminary analysis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the distribution for Biden is non-normal: it is skewed heavily to the




                                                                                                                                                                                                                                                                                                                                                                    (1556.88,…                                                               (1100.54,…
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        concerns about fraudulent activity, but is present in the states with




                                                                                                                                                                                                                             Georgia, where surges of votes for Biden were observed at odd hours
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and Biden. Whereas the distribution for Trump is perfectly “normal,”
      Case 1:20-cv-04651-SDG Document 6-15 Filed 11/17/20 Page 6 of 6




  Democrats than for Republicans. The combination of the pattern and
  timing is puzzling, particularly since it is not present in other states,
  like Florida, that do not have similar concerns about fraud.




I declare under penalty of perjury that the forgoing is true and correct.
Executed this November 16, 2020.

Christos A. Makridis,




                               Ex. O to TRO Motion:
                               Makridis Declaration
